DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 8/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

Acknowledgment is made that claims 1-10 are canceled.  Claims 11-30 are pending in the instant application.

Claim Objections

Claims 26-30 are objected to because of the following informalities:

Claim 25 recites “A non-transitory computer-readable storage medium.” and claims 26-30 which are dependent claims of claim 25 recite “the storage medium according to claim 25” and “the storage medium according to claim 28.”  The claims should recite “the non-transitory computer-readable storage medium according to claim 25” and “the non-transitory computer-readable storage medium according to claim 28.”   Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites in line 11 the limitations “performing a hotspot scattering on the URLs” (Emphasis added).  The claim recites “a plurality of URLs,” “a first URL” and “a second URL.” It is not clear the cited “the URLs” refers to any one of the above listed URL.  The claim is indefinite because it fails to limit the scope of the claimed invention, an ordinary skill in the art could not determine the hotspot scattering operation is performed on which URLs. Clarification is respectfully requested.  Due to the deficiency of the claim, the claims are interpreted broadly.

Claims 12-17, 19-24 and  26-30  are dependent claims of claims 11, 18 and 25, respectively, the claims recite similar limitation “the URLs”. Therefore, the claims are rejected for the same reasons set forth above.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-16, 18-23 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 8,964,546 B1), hereinafter Jain in view of Guo et al. (US 2019/0005393), hereinafter Guo.

As for claim 11, Jain teaches an intelligent hotspot scattering method comprising: determining a first link from the plurality of links, a predicted request quantity of the first link being greater than or equal to a first predetermined request quantity threshold corresponding to the first link (col. 3, lines 24-33 describe multiple links that a packet need to traverse to reach its destinations; col. 9, lines 17-32 describe a server computes the total amount of traffic that traverses a link and determines whether the computed traffic exceeds a threshold percentage of the link capacity; lines 23-25 the link capacity is defined using maximum theoretical throughput (i.e. predicted request quantity)); 
determining a second link from the plurality of links, a request quantity of the second link being not predictable and an actual request quantity of the second link  being greater than or equal to a second predetermined request quantity threshold corresponding to the second link (col. 9, lines 17-32 describe a server computes the total amount of traffic that traverses a link and determines whether the computed traffic exceeds a threshold percentage of the link capacity; lines 23-27 describe the link capacity is defined using peak measured throughput or maximum sustained through put which is construed as actual traffic that traverses the link); and 
performing a hotspot scattering operation on the links (col. 9, lines 35-50 describe traffic  on paths that cross a link is adjusted by reducing  egress traffic from one origin endpoint that has a patch crossing the link, modifying at least one of the paths that crosses the link to an alternate path that does not cross the link).  
Jain fails to teach
learning request quantity curves of a plurality of URLs based on an artificial intelligence learning model and performing request quantity prediction on the plurality of URLs;
a link is a URL.
However, it is well known in the art, to utilize a machine learning model to determine URL traffic in a system, as evidenced by Guo.
Guo discloses
learning request quantity curves of a plurality of URLs based on an artificial intelligence learning model and performing request quantity prediction on the plurality of URLs (paragraph [0026] describes URLs are used by a machine learning model to formulate a cold start prediction for a URL; Fig. 5, paragraph [0061]-[0062] describe a process of using a machine learning model to receive a time and features associated with a uniform resource location and receiving a prediction relating to a quantity of views the URL achieves by the time); 
wherein a URL is a link (paragraph [0022] describes the URLs are references to resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guo for relying on a model to predict network traffic. The teachings of Guo, when implemented in the Jain system, will allow one of ordinary skill in the art to predict communication traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Guo in the Jain system in order to reduce resources in predicting network traffic and reduce the amount of data to be processed by providing feature data associated with a specific URL to train a machine learning model and apply output of the machine learning model.

As for claim 12, Jain teaches wherein performing the hotspot scattering operation on the URLs includes: 
randomly or evenly distributing requests for a first link to processes of a plurality of servers (Jain: col. 9, lines 40-50 describe the server modifies at least one of the paths that crosses the link to an alternate path, thereby shifting that traffic that flows over one path to an alternate path), the plurality of servers including at least one of a cache server or an origin server (Jain: col. 3, lines 1-5 describe the servers are caching proxy servers; col. 8, lines 14 describe origin servers).  
Jain fails to teach a link is a URL.
However, it is well known in the art, to select a URL as a data object to study traffic in a system, as evidenced by Guo.
Guo discloses
wherein a URL is a link (paragraph [0022] describes the URLs are references to resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guo for relying on a URL to predict network traffic. The teachings of Guo, when implemented in the Jain system, will allow one of ordinary skill in the art to predict communication traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Guo in the Jain system in order to capture traffic via user activities associated with URLs of a social network system.

As for claim 13, Jain teaches wherein performing the hotspot scattering operation on the links includes: 
randomly or evenly distributing new requests for the first link to processes of a plurality of servers other than one or more destination processes (col. 8, lines 39-49 describe a self-contained system i.e. the system includes all possible origin and destination endpoint pairs and the server receives data regarding each endpoint pair, therefore, it is construed that the system include new requests directed to the first link; col. 9, lines 11-16 describe the step of adjusting the traffic on the paths crossing the link), the plurality of servers including at least one of a cache server or an origin server (col. 3, lines 1-5 describe the servers are caching proxy servers; col. 8, lines 14 describe origin servers). 
Jain fails to teach 
searching for one or more destination processes of a second URL;
wherein links are URLs;
However, it is well known in the art, to determine destinations of a URL, as evidenced by Guo.
Guo discloses 
 searching for one or more destination processes of a second URL (paragraph [0036] describes a request is made related to a resource referenced by a URL, the request is made based on predictions that were made previously, the resource includes a page, a webpage on the internet that the URL provided, posted or shared to the social networking system, hence, the resource is construed as destination processes by a URL);
wherein links are URLs (paragraph [0022] describes the URLs are references to resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guo for relying on a URL to predict network traffic. The teachings of Guo, when implemented in the Jain system, will allow one of ordinary skill in the art to predict communication traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Guo in the Jain system in order to capture traffic via user activities associated with URLs of a social network system.

As for claim 14, Jain teaches wherein performing the hotspot scattering operation on the URLs further includes at least one of: 
determining that a size of a request file for the second link is greater than a specified file size (col. 9, lines 22-27 and 35-40 describe threshold percentage of the link’s capacity); 
or randomly or evenly distributing the new requests for the first URL to the processes of the plurality of servers after the one or more destination process have executed responses to requests for the second URL, the responses including: 
obtaining and sending the request file; or sending the request file.  

As for claim 15, Jain teaches wherein performing the hotspot scattering operation on the URLs includes: 
searching for one or more destination processes of the second link (col. 8, lines 61-67 describes an original server monitors egress traffic at an origin endpoint, sends data to the server, the origin endpoint has two data streams with different destination endpoints); and randomly or evenly redistributing old requests for the first URL to processes of a plurality of servers other than the one or more destination processes (col. 8, lines 39-49 describe a self-contained system i.e. the system includes all possible origin and destination endpoint pairs and the server receives data regarding each endpoint pair, therefore, it is construed that the system include old requests directed to the first link; col. 9, lines 11-16 describe the step of adjusting the traffic on the paths crossing the link), the plurality of servers including at least one of a cache server or an origin server (col. 3, lines 1-5 describe the servers are caching proxy servers; col. 8, lines 14 describe origin servers).  

As  for claim 16, Jain teaches wherein performing the hotspot scattering operation on the links further includes at least one of: 
determining that a size of a request file for the second link is greater than a specified file size (col. 9, lines 35-40 describes the if the server determine that the computed traffic exceeds a threshold percentage 80%,  the server adjusts the amount of traffic on the paths crossing the link); or randomly or evenly redistributing the old requests for the first URL to the processes of the plurality of servers after the one or more destination process have executed responses to requests for the second URL, the responses including: obtaining and sending the request file; or sending the request file.  
Jain fails to teach a link is a URL.
However, it is well known in the art, to determine destinations of a URL, as evidenced by Guo.
a link is a URL (paragraph [0022] describes the URLs are references to resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guo for relying on a URL to predict network traffic. The teachings of Guo, when implemented in the Jain system, will allow one of ordinary skill in the art to predict communication traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Guo in the Jain system in order to capture traffic via user activities associated with URLs of a social network system.

As for claim 18, Jain teaches a computer device comprising: 
a memory storing a computer program (col. 4, lines 4-8 describe memory); and
-6-Customer No. 95483a processor configured to execute the computer program to (col. 4, lines 8-10 describe program instructions stored at the memory are executed by a processor): 
learn request quantity curves of a plurality of URLs based on an artificial intelligence learning model and perform request quantity prediction on the plurality of URLs; 
determine a first link from a plurality of links, a predicted request quantity of the first link being greater than or equal to a first predetermined request quantity threshold corresponding to the first link (col. 3, lines 24-33 describe multiple links that a packet need to traverse to reach its destinations; col. 9, lines 17-32 describe a server computes the total amount of traffic that traverses a link and determines whether the computed traffic exceeds a threshold percentage of the link capacity; lines 23-25 the link capacity is defined using maximum theoretical throughput (i.e. predicted request quantity)); 
determine a second link from the plurality of links, a request quantity of the second link being not predictable and an actual request quantity of the second link being greater than or equal to a second predetermined request quantity threshold corresponding to the second link (col. 9, lines 17-32 describe a server computes the total amount of traffic that traverses a link and determines whether the computed traffic exceeds a threshold percentage of the link capacity; lines 23-27 describe the link capacity is defined using peak measured throughput or maximum sustained through put which is construed as actual traffic that traverses the link); and 
perform a hotspot scattering operation on the links (col. 9, lines 35-50 describe traffic  on paths that cross a link is adjusted by reducing  egress traffic from one origin endpoint that has a patch crossing the link, modifying at least one of the paths that crosses the link to an alternate path that does not cross the link).  
Jain fails to teach
learn request quantity curves of a plurality of URLs based on an artificial intelligence learning model and performing request quantity prediction on the plurality of URLs;
a link is a URL.
However, it is well known in the art, to utilize a machine learning model to determine URL traffic in a system, as evidenced by Guo.
Guo discloses
learn request quantity curves of a plurality of URLs based on an artificial intelligence learning model and performing request quantity prediction on the plurality of URLs (paragraph [0026] describes URLs are used by a machine learning model to formulate a cold start prediction for a URL; Fig. 5, paragraph [0061]-[0062] describe a process of using a machine learning model to receive a time and features associated with a uniform resource location and receiving a prediction relating to a quantity of views the URL achieves by the time); 
wherein a URL is a link (paragraph [0022] describes the URLs are references to resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guo for relying on a model to predict network traffic. The teachings of Guo, when implemented in the Jain system, will allow one of ordinary skill in the art to predict communication traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Guo in the Jain system in order to reduce resources in predicting network traffic and reduce the amount of data to be processed by providing feature data associated with a specific URL to train a machine learning model and apply output of the machine learning model.

  As for claim 19, Jain teaches wherein the processor is further configured to execute the computer program to: 
randomly or evenly distributing requests for a first link to processes of a plurality of servers (Jain: col. 9, lines 40-50 describe the server modifies at least one of the paths that crosses the link to an alternate path, thereby shifting that traffic that flows over one path to an alternate path), the plurality of servers including at least one of a cache server or an origin server (Jain: col. 3, lines 1-5 describe the servers are caching proxy servers; col. 8, lines 14 describe origin servers).  
Jain fails to teach a link is a URL.
However, it is well known in the art, to select a URL as a data object to study traffic in a system, as evidenced by Guo.
Guo discloses
wherein a URL is a link (paragraph [0022] describes the URLs are references to resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guo for relying on a URL to predict network traffic. The teachings of Guo, when implemented in the Jain system, will allow one of ordinary skill in the art to predict communication traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Guo in the Jain system in order to capture traffic via user activities associated with URLs of a social network system.

As for claim 20, Jain teaches wherein the processor is further configured to execute the computer program to: 
randomly or evenly distributing new requests for the first link to processes of a plurality of servers other than one or more destination processes (col. 8, lines 39-49 describe a self-contained system i.e. the system includes all possible origin and destination endpoint pairs and the server receives data regarding each endpoint pair, therefore, it is construed that the system include new requests directed to the first link; col. 9, lines 11-16 describe the step of adjusting the traffic on the paths crossing the link), the plurality of servers including at least one of a cache server or an origin server (col. 3, lines 1-5 describe the servers are caching proxy servers; col. 8, lines 14 describe origin servers). 
Jain fails to teach 
search for one or more destination processes of a second URL;
wherein links are URLs;
However, it is well known in the art, to determine destinations of a URL, as evidenced by Guo.
Guo discloses 
 search for one or more destination processes of a second URL (paragraph [0036] describes a request is made related to a resource referenced by a URL, the request is made based on predictions that were made previously, the resource includes a page, a webpage on the internet that the URL provided, posted or shared to the social networking system, hence, the resource is construed as destination processes by a URL);
wherein links are URLs (paragraph [0022] describes the URLs are references to resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guo for relying on a URL to predict network traffic. The teachings of Guo, when implemented in the Jain system, will allow one of ordinary skill in the art to predict communication traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Guo in the Jain system in order to capture traffic via user activities associated with URLs of a social network system.

As for claim 21, Jain teaches wherein the processor is further configured to execute the computer program to perform at least one of: 
determining that a size of a request file for the second link is greater than a specified file size (col. 9, lines 22-27 and 35-40 describe threshold percentage of the link’s capacity); 
or randomly or evenly distributing the new requests for the first URL to the processes of the plurality of servers after the one or more destination process have executed responses to requests for the second URL, the responses including: 
obtaining and sending the request file; or sending the request file.  

As for claim 22, Jain teaches wherein the processor is further configured to execute the computer program to: 
search for one or more destination processes of the second link (col. 8, lines 61-67 describes an original server monitors egress traffic at an origin endpoint, sends data to the server, the origin endpoint has two data streams with different destination endpoints); and randomly or evenly redistributing old requests for the first URL to processes of a plurality of servers other than the one or more destination processes (col. 8, lines 39-49 describe a self-contained system i.e. the system includes all possible origin and destination endpoint pairs and the server receives data regarding each endpoint pair, therefore, it is construed that the system include old requests directed to the first link; col. 9, lines 11-16 describe the step of adjusting the traffic on the paths crossing the link), the plurality of servers including at least one of a cache server or an origin server (col. 3, lines 1-5 describe the servers are caching proxy servers; col. 8, lines 14 describe origin servers).  

As  for claim 23, Jain teaches wherein the processor is further configured to execute the computer program to perform at least one of at least one of: 
determining that a size of a request file for the second link is greater than a specified file size (col. 9, lines 35-40 describes the if the server determine that the computed traffic exceeds a threshold percentage 80%,  the server adjusts the amount of traffic on the paths crossing the link); or randomly or evenly redistributing the old requests for the first URL to the processes of the plurality of servers after the one or more destination process have executed responses to requests for the second URL, the responses including: obtaining and sending the request file; or sending the request file.  
Jain fails to teach a link is a URL.
However, it is well known in the art, to determine destinations of a URL, as evidenced by Guo.
a link is a URL (paragraph [0022] describes the URLs are references to resources).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Guo for relying on a URL to predict network traffic. The teachings of Guo, when implemented in the Jain system, will allow one of ordinary skill in the art to predict communication traffic. One of ordinary skill in the art would be motivated to utilize the teachings of Guo in the Jain system in order to capture traffic via user activities associated with URLs of a social network system.

As for claims 25, the claim lists all the same elements of claim 18, but in a non-transitory computer readable medium storing a computer program that, when executed by a processor (col. 4, lines 6-10 describe memory storing program instructions executed by a processor to perform operations), causes the processor to perform functions to carry out the steps of rather than the system form. Therefore, the supporting rationale of the rejection to claim 18 applies equally as well to claim 25.

As for claims 26-29, these claims listed all the same elements of claims 20-23, respectively, but in a non-transitory computer readable storage media storing a computer program that, when executed by a processor (Jain: col. 4, lines 6-10 describe memory storing program instructions executed by a processor to perform operations), causes the processor to perform functions. Therefore, the supporting rational of the rejection to claims 16-20 applies equally as well to claims 9-13, respectively.

Allowable Subject Matter

Claims 17, 24 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As for claim 17,  the combined system of Jain and Guo teaches wherein learning the request quantity curves of the plurality of URLs based on the artificial intelligence learning model and performing the request quantity prediction on the plurality of URLs (Guo: Fig. 5, paragraph [0061]-[0062] describe a process of using a machine learning model to receive a time and features associated with a uniform resource location and receiving a prediction relating to a quantity of views the URL achieves by the time).
The combined system of Jain and Guo fails to teach
performing cluster analysis on URLs using a clustering algorithm; 
automatically drawing a request quantity in a preset historical period or a real-time request quantity of one or more URLs of a plurality of URLs that belong to a same category as a request quantity curve corresponding to the one or more URLs of the category; and 
predicting a request quantity of the one or more URLs of the category according to the request quantity curve of the one or more URLs of the category.  
Poola (US 7,680,858 B2) discloses
performing cluster analysis on URLs using a clustering algorithm (paragraphs [0022] and [0036]-[0037] describe clustering techniques on URLs, referred to as CURL using clustering algorithms, the CURL techniques attempt to group pages generated by the same script i.e. structurally similar based only on the URLs associated with such pages); 
automatically presenting a request quantity (paragraphs [0056] and [0065]-[0066] describe a process of grouping structurally similar web pages based on the URLs of the web pages and once structurally similar web pages are identified, the similar web pages can be fed to a wrapper induction process for extraction template generation, the template can be used to extract interesting information from the cluster).
Watson (US 2016/0088013) discloses a graph that depicts the relationship of packet volume and time for a particular protocol (i.e. category) and for a predetermined time period, the traffic is filtered to distinguish between malicious and legitimate network traffic  (Fig. 3; paragraphs [0028]-[0031]).
The combination of Poola and Watson fails to teach the limitations automatically drawing a request quantity in a preset historical period or a real-time request quantity of one or more URLs of a plurality of URLs that belong to a same category as a request quantity curve corresponding to the one or more URLs of the category; and 
predicting a request quantity of the one or more URLs of the category according to the request quantity curve of the one or more URLs of the category.

Claims 24 and 30 recite similar limitations.  Thus, the claims as a whole is allowable over prior art.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishikawa et al. (US 2017/0026264) teach transmission device and traffic amount measurement method
McDuff et al. (US 2017/0366604) teach load balancing back-end application services utilizing derivative-based cluster metrics
Yamane et al. (US 2008/0319639) teach predictive traffic information creating method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459